Case 9:08-cr-80148-DMM Document 154 Entered on FLSD Docket 04/17/2020 Page 1 of 9



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                                          Case No. 08-CR-80148

  UNITED STATES OF AMERICA,

                      Plaintiff,
  v.

  DONALD PLATTEN,

                  Defendant.
  _________________________________/


   AMENDED OPPOSED MOTION FOR ADMINISTRATIVELY EXHAUSTED PRAYER
     FOR COMPASSIONATE RELEASE AND CERTIFICATE OF CONFERENCE.

        A. Summary of prayer for release.

        Platten committed serious frauds.      His procedural history shows that he

  fought his charges and made the serious mistake of going forward to trial rather than

  just admit his guilt and enter a guilty plea. Platten serially appealed and challenged

  his conviction. He knows he earned himself the functional equivalence of a life

  sentence. After conviction, Platten knew there was a different path he should have

  taken. After conviction, with the approval of his prosecutor, Platten did make an

  effort to show remorse, repentance and contrition and cooperation.

        Now 69 years old, suffering from cancer and coronary problems, after more

  than 10 years and 8 months of real jail time and after service of more than 12 years

  in jail with good time credits, this convicted fraudster prays for compassionate

  release.

        Serving more than a decade imprisonment, suffering from heart disease, after

  open heart surgery with three stents placed while imprisoned, after prostate cancer
Case 9:08-cr-80148-DMM Document 154 Entered on FLSD Docket 04/17/2020 Page 2 of 9



  that traveled to his hips, after receiving a lifetime urethra catheter, after unsuccessful

  prison surgery, and now living with a “bag,” Platten prays for compassionate release.

         Should this Honorable Court choose to exercise its jurisdiction and allow

  Platten to be released from jail, no reasonable observer can say that he did not pay

  a very serious price for his very serious crimes

         B. Platten suffers from medical conditions that merit consideration for
            compassionate release.

                1. Cancer.

         Platten suffers from prostate cancer which has spread to his hip. Because of the

  prison COVID-19 lockdown, he has not been able to get a PET scan to better assess his

  condition.   No outside medical trips are being conducted.         In 2019, Platten had

  unsuccessful surgery to unblock his urethra canal. A super pubic catheter was installed,

  along with a bag, for the removal of urine from the bladder. Doctors advise Platten this

  will be a life-long condition. Platten receives a dosage of Lupron every 3 months. Lupron

  treats the symptoms of prostate cancer but does not treat the cancer itself. Lupron side

  effects include increase of bone pain, swelling of the prostate that blocks urine flow, or

  swelling around the tumor.     Also, Lupron dispensing may result in additional heart

  problems such as congestive heart failure or problems with blood clots. Blood clots can

  lead to pulmonary embolism or stroke- potentially life-threatening conditions. Platten also

  has a heart disease.

                2. Heart Condition.

         Platten had triple by-pass heart surgery. While jailed, Platten recently had two

  stents placed in his heart. Because of his heart disease, the Defendant is at a greater

  risk developing complications if he suffers from COVID-19.         Doctors have recently


                                               2
Case 9:08-cr-80148-DMM Document 154 Entered on FLSD Docket 04/17/2020 Page 3 of 9



  reported a high impact of the coronavirus on the coronary system, rendering Platten far

  more susceptible to death, should he contract that disease.

                3. Diabetes.

         Platten just learned that he also suffers from diabetes. Diabetics who contract

  COVID-19 are far more likely to die from the infection.

                4. Platten is currently dispensed the following medications:

         Sulfame moxazole/trimeth 800 mg

         Tamsulosin HCI .04 mg;

         Omeprazole 20 m

         Atorvastatin 20 mg

         Hydrochlorothiazide 12.5 mg., diuretic

         Lupron

         C. Chronology of Criminal Proceedings

         Donald Platten was indicted in 2008 and charged with one count of conspiracy to

  commit securities fraud (18 U.S.C. 371), fourteen counts of securities fraud (15 U.S.C.

  78j(b) & 78ff(a)), one count of conspiracy to commit wire fraud (18 U.S.C. 371), and one

  count of corruptly endeavoring to impede the Internal Revenue Service (26 U.S.C.

  7212(a)). Platten went to trial, and a jury acquitted him of 8 of the 14 securities-fraud

  counts and convicted him of the remaining charges; he was sentenced to a total of 262

  months’ imprisonment. He unsuccessfully appealed and collaterally attached both his

  convictions and his sentence.

         Briefly stated, Platten was a South Florida businessman who appropriated

  substantial sums of money from his publicly traded corporation by causing it to issue stock



                                              3
Case 9:08-cr-80148-DMM Document 154 Entered on FLSD Docket 04/17/2020 Page 4 of 9



  to his personal creditors and nominees, purportedly as payment of corporate debt that

  did not, in fact, exist. Platten did not challenge the sufficiency of the evidence supporting

  the counts on which he was convicted.

          This Court imposed a 262 month sentence in February of 2009 and thus far

  Platten served 124 months of his jail term, along with an approximate additional 24

  months of good time. Thus far, Platten, 69 years old, served 148 months of his 262

  month jail term.

          D. Jurisdiction

          In December 2018, Congress vested this Court with the power to consider

  reducing a limited number of its previous sentences where extraordinary circumstances,

  not foreseen at the time of sentencing, make such reconsiderations appropriate. Now,

  Section 3582(c)(1)(A) of Title 18 permits a defendant to file directly with the Court a motion

  seeking reduction of his or her sentence for extraordinary and compelling reasons if: (1)

  the defendant has fully exhausted his administrative remedies; or (2) there has been a

  lapse of 30 days from the warden’s receipt of the defendant’s request, whichever is earlier.

  18 U.S.C. § 3582(c)(1)(A)(i). No longer is the Court divested of jurisdiction after

  sentencing a defendant. Upon the proper showing and in light of extraordinary

  circumstances this Court is permitted to release an inmate.

          We respectfully ask this Court to consider the release of the Defendant from

  custody and to permit him to serve strict home detention including perhaps, home

  confinement.1 The Defendant is 69 years old, has a compromised coronary, prostate


  1         Many district courts have recently exercised their expanded jurisdiction to release the convicted in
  light of the pandemic and unrelated medical issues. See U.S. v. Foster, No. 1:14-cr-324-02 (MD Pa. Apr.
  3, 2020) ("the circumstances faced by our prison system during this highly contagious, potentially fatal
  global pandemic re unprecedented. It is no stretch to call this environment 'extraordinary and compelling'

                                                        4
Case 9:08-cr-80148-DMM Document 154 Entered on FLSD Docket 04/17/2020 Page 5 of 9



  cancer that traveled to his hips, and problems that affect his immune system. Most

  importantly today, this Defendant, like every person in this country, is in danger of

  contracting a pernicious, aggressive life-threatening infection.

          E. Conditions of Confinement.

          Unlike most people in this country, this Defendant has no way to practice the social

  distancing and sheltered protective measures that are mandated by governments and

  health officials. The Defendant is effectively prevented from such practices, as well as

  from obtaining outside needed medical attention, due to the conditions of incarceration.

  The jail is in lockdown.

          The Defendant lives in a dorm style room with 175 inmates with two men bunks

  beds. The men are about 30 inches away from each other on both sides. The jail has

  many confirmed cases that afflict staff and inmates. The disease increases exponentially,

  to be distinguished from other mathematics.

          All inmates eat together and shower in all the same places. Now due to the

  lockdown they cannot go outside for fresh air. There is no testing available to inmates

  before the symptoms make clear the disease has stricken.




  and we believe that should we not reduce defendant's sentence, defendant has a high likelihood of
  contracting COVID-19 form which he would "not be expected to 'recover." USSG sect 1B1 .13. No rationale
  is more compelling or extraordinary/"); U.S. v. Resnik, No. 1:12-cr-00152- CM (SDNY Apr. 2,
  2020)("Releasing a prisoner who is for all practical purposes deserving of compassionate release during
  normal times is all but mandated in the age of COVID-19."); U.S. v. Williams, No. 3:04-cr-95 (MCR)(ND
  Fla. Apr. 1, 2020)("Williams health conditions taken with his age put him at significant risk for even more
  severe and life threatening illness: should he be exposed to COVID-19 while incarcerated; See U.S. v.
  Colvin, No. 3:19-cr-179 (JBA), 2020 WL 1613943 (D.Conn. Apr. 2, 2020)("she has diabetes, a serious
  medical condition, which substantially increases her risk of severe illness is she contracts COVID-19.
  Defendant is unable to provide self-care within the environment of FDC Philadelphia in light of the ongoing
  and growing COVID-19 pandemic because she is unable to practice effective social distancing and hygiene
  to minimize her risk to exposure. The Court concludes that the risk faced by defendant will be minimized
  by her immediate release to home, where she will quarantine herself.").

                                                      5
Case 9:08-cr-80148-DMM Document 154 Entered on FLSD Docket 04/17/2020 Page 6 of 9



          The Defendant committed serious crimes leading to his incarcerations, but the

  unforeseen health problems now threaten his life. Addressing and alleviating the risk of

  such dangers are both prudent and compassionate without endangering others or

  deviating unreasonably from the intent and purpose of the Court’s original sentences for

  them.

          It is becoming clear that the BOP’s facilities and staff are soon facing a tidal wave

  of infections because the BOP houses a large number of prisoners in very tight quarters

  across this nation. Once the virus spreads inside BOP facilities, there will be little to stop

  it. BOP has decided as a policy matter to battle this virus by treating the prisons as

  fortifications that will nominally deny entry to outside infestation by among other things,

  ending inmate visitation and requiring the Staff to self-report infections.                  See

  https://www.bop.gov/coronavirus/covid19_status.jsp.

          While the BOP’s strategy certainly is well intentioned, it flies in the face of every

  health expert and governmental order in the country. Indeed, on Sunday, March 22, the

  President of the United States discussed openly that he is considering releasing all federal

  prisoners who are elderly and non-violent, presumably based on recommendations

  received by his Coronavirus Task Force. See https://www.businessinsider.com/trump-

  consider-coronavirus-executive-order-federal-prisons2020-3.                 BOP’s   “Impenetrable

  Fortress” strategy is not going to work. Staff, both symptomatic and non-symptomatic has

  contracted the virus and unintentionally introduces that virus within the inmate population.

          In March 2020, the Warden at the Fort Dix FCI denied Platten’s administrative

  remedy request for release. That denial, in this Circuit, is a jurisdictional predicate to the

  filing of this judicial prayer for relief, and this truly is a prayer for relief.



                                                    6
Case 9:08-cr-80148-DMM Document 154 Entered on FLSD Docket 04/17/2020 Page 7 of 9



         F. Pandemic within the jails.

            BOP-Reported Positive Tests for COVID-19 Nationwide
                          Number of                        Number of
                                            Number of
                 Date       Positive                        Inmate
                                           Positive Staff
                            Inmates                         Deaths
               4/1/2020         57               37             3
               4/2/2020         75               39             6
               4/3/2020         91               50             7
               4/4/2020        120               54             8
               4/5/2020        138               59             8
               4/6/2020        195               63             8
               4/7/2020        241               72             8
               4/8/2020        272              105             8
               4/9/2020        283              125             8
              4/10/2020        318              163             9
              4/11/2020        335              185             9
              4/12/2020        352              189            10
              4/13/2020        388              201            13
              4/14/2020        444              248            14


         G. The Pandemic.

         COVID-19 kills the sick and elderly at heartbreaking rates. Since January 2020,

  COVID-19 has spread widely in the United States. It is detected in all 50 states, the

  District of Columbia, Puerto Rico, Guam, and the U.S. Virgin Islands. See CDC, COVID-

  19 Cases in the US, available at https://www.cdc.gov/coronavirus/2 019-ncov/cases-

  updates/cases-in-us.html.

         COVID-19’s death rate goes up 1) the older you are and 2) the sicker you are. The

  death rate increases dramatically with age. The best current evidence is that people aged

  10-39 years are roughly 0.2% likely to die from COVID-19 (still a mortality rate double the

  influenza mortality rate).




                                              7
Case 9:08-cr-80148-DMM Document 154 Entered on FLSD Docket 04/17/2020 Page 8 of 9



         Then it starts going up:

                       Age                                    Case Fatality Rate
    60-69 years old                              3.6%
    70-79 years old                              8%
    80+ years old                                14.8%

          COVID-19’s comorbidity death rate is frightening. Across all age groups, COVID-
  19 kills:

                  Condition                                   Case Fatality Rate
            Cardiovascular disease                                 13.2%
                    Diabetes                                         9.2%
                Hypertension                                         8.4%
          Chronic respiratory disease                                 8%



         This information derived from analysis of death in Hubei Province, China.

         In Wuhan, of the hospitalized population who ended up dying from COVID-19, 48%

  of them had hypertension, 31% had diabetes, and 24% had coronary heart disease. See

  Fei Zhou et al., Clinical course and risk factors for mortality of adult inpatients with COVID-

  19 in Wuhan, China: a retrospective cohort study, Lancet (Mar. 11, 2020), available at

  https://www.thelancet.com/journals/lancet/article/PIIS0140-6736(20)30566-3/fulltext.

         Given the fact that the Defendant suffers from heart disease, cancer, and diabetes,

  he faces a substantial likelihood of death in the event he contracts the corona virus.

  Rather than wait until he does so, the present facts provide a compelling predicate to

  request compassionate release.




                                                8
Case 9:08-cr-80148-DMM Document 154 Entered on FLSD Docket 04/17/2020 Page 9 of 9



         H. Release plan if prayer for relief is granted.

         If this Court grants Mr. Platten's emergency motion, he will be living with his wife

  and 12-year-old son in Boca Raton, Florida, where he was living more than a decade

  ago, prior to commencing his jail term. Any restrictive conditions may be applied.

         I.   Conclusion, Certificate of Conference, and Exhaustion.

         Consistent with Local Rule, the undersigned discussed this motion with the DOJ

  Trial Attorney Kenneth Vert who took the position that his Department defers to the BOP

  and the BOP on or about April 14, 2020 declined compassion release. Consistent with

  governing law, the BOP is not the final word. The Defendant knows well that he has no

  right to release but merely has the opportunity to pray for release. We thank the Court

  for its review.

                                            Respectfully submitted,


                                            __/s Neil M. Schuster________
                                            Neil M. Schuster, P.A.
                                            Florida Bar No. 216909
                                            555 N.E. 15th St., Ste. 2C
                                            Miami, FL 33132
                                            Telephone: (305) 416-0324
                                            Facsimile: (305) 416-0325
                                            Email: neil@neilmschuster.com


                           CERTIFICATE OF CM/ECF SERVICE

         I HEREBY CERTIFY that on          April 17, 2020        ,    I   DID   present    the
  foregoing to the Clerk of the Court for filing and uploading to the CM/ECF system but
  conveyed a copy via email to AUSA Kenneth Vert. A notice of electronic filing will be sent
  to the corresponding parties.

                                            By: __/s Neil M. Schuster________
                                                   Neil M. Schuster

                                               9
